Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 1 of 18. PagelD #: 355

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DISTRICT
Endless River Technologies LLC, ) Case No. 1:18-cv-00936
) 1
Plaintiff, ) Judge Donald C. Nugent
)
vs. )
)
Trans Union LLC, )
)
Defendant. )

STIPULATED PROTECTIVE ORDER

The parties to this Stipulated Protective Order have agreed to the terms of this
Order and have asked that it be entered pursuant to 18 U.S.C. § 1835(a); accordingly, it is
ORDERED:

1. Scope. All documents and other materials produced in the course of discovery,
including initial disclosures, all responses to discovery requests, all deposition testimony
and exhibits, all voluntary productions of information or documents, and other materials
which may be subject to restrictions on disclosure for good cause and information derived
directly therefrom (hereinafter collectively “documents”), shall be subject to this Order
concerning confidential information as set forth below. As there is a presumption in favor
of open and public judicial proceedings in the federal courts, this Order shall be strictly
construed in favor of public disclosure and open proceedings wherever possible. The
Order is also subject to the Local Rules of this District and the Federal Rules of Civil

Procedure on matters of procedure and calculation of time periods.

{7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 2 of 18. PagelD #: 356

2. Form and Timing of Designation. A party may designate documents as
confidential and restricted in disclosure under this Order by placing or affixing the words
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document in a
manner that will not interfere with the legibility of the document and that will permit
complete removal of the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
designation. Documents shall be designated CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER prior to or at the time of the production or disclosure of the
documents. When electronically stored information is produced which cannot itself be
marked with the designation CONFIDENTIAL, the physical media on which such
electronically stored information is produced shall be marked with the applicable
designation. The party receiving such electronically stored information shall then be
responsible for labeling any copies that it creates thereof, whether electronic or paper, with
the applicable designation. By written stipulation the parties may agree temporarily to
designate original documents that are produced for inspection CONFIDENTIAL, even
though the original documents being produced have not themselves been so labeled. All
information learned in the course of such an inspection shall be protected in accordance
with the stipulated designation. The copies of documents that are selected for copying
during such an inspection shall be marked CONFIDENTIAL, as required under this Order
and thereafter the copies shall be subject to protection under this Order in accordance with
their designation. The designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER” does not mean that the document has any status or protection by statute or

otherwise except to the extent and for the purposes of this Order.

{7906433:; }

 
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 3 of 18. PagelD #: 357

3. Documents Which May be Designated CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER upon making a good faith determination that the
documents contain information protected from disclosure by statute or that should be
protected from disclosure as confidential personal information, medical or psychiatric
information, trade secrets, personnel records, or such other sensitive commercial
information that is not publicly available. Public records and other information or
documents that are publicly available may not be designated as CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER.

A. Documents Which May be Designated “ATTORNEY-EYES ONLY” -
SUBJECT TO PROTECTIVE ORDER. With respect to any Confidential Information
that the producing party reasonably believes contains other highly sensitive competitive or
confidential information and disclosure to another party would result in demonstrable
harm to the disclosing party, then the parties stipulate that prior to the disclosure of such
documents or information such producing party shall stamp or mark such Confidential
Information with the additional designation “ATTORNEYS’ EYES ONLY,” and
disclosure of such marked documents or information shall be limited only to those persons
identified in Section 6(c).

. 5. Depositions. Deposition testimony shall be deemed CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY only if

designated as such. Deposition testimony may be designated by any party as

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES

{7906433: }

 

 
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 4 of 18. PagelD #: 358

ONLY by indicating on the record at the deposition that the testimony is

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES

ONLY or by providing written notice to the other parties within fourteen (14) days of

producing of the transcript for the deposition, during which time the transcript shall be

treated as CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER (except to the

extent designated on the record as ATTORNEYS’ EYES ONLY). Such designation shall

be specific as to the portions of the transcript or any exhibit to be designated as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES

ONLY. Thereafter, the deposition transcripts and any of those portions so designated shall

be protected as designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
or ATTORNEYS’ EYES ONLY, pending objection, under the terms of this Order.

6. Protection of Confidential Material.

(a) General Protections. Documents designated CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in

| 6(b) for any purpose whatsoever other than to prepare for and to conduct

discovery and trial in this action, including any appeal thereof.

(b) Limited Third-Party Disclosures. The parties and counsel for the
parties shall not disclose or permit the disclosure of any CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER documents to any third person or
entity except as set forth in subparagraphs (1)-(5) below. Subject to these
requirements, the following categories of persons may be allowed to review

{7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 5 of 18. PagelD #: 359

documents that have been designated CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER:

(1) Counsel. Counsel for the parties and employees and agents
of counsel who have responsibility for the preparation and trial of the
action;

(2) Parties. Parties and employees of a party to this Order;

(3) Court Reporters and Recorders. Court reporters and
recorders engaged for depositions;

(4) Consultants, Investigators and Experts. Consultants,
investigators, or experts (hereinafter referred to collectively as “experts’’)
employed by the parties or counsel for the parties to assist in the
preparation and trial of this action or proceeding, but only after such
persons have completed the certification contained in Attachment A,

Acknowledgment of Understanding and Agreement to Be Bound; and

(5) Others by Consent. Other persons only by written consent of
the producing party or upon order of the Court and on such conditions as
may be agreed or ordered. All such persons shall execute the certification
contained in Attachment A, Acknowledgment of Understanding and
Agreement to Be Bound.

(c) Disclosure of Documents Marked ATTORNEYS’-EYES ONLY.
The parties and counsel for the parties shall not disclose or permit the disclosure

of any documents that have been designated ATTORNEYS’ EYES ONLY to

{7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 6 of 18. PagelD #: 360

(7906433: }

any third person or entity except as set forth in subparagraphs (1)-(5) below:

(1) Counsel. Outside counsel for the parties and employees
and agents of counsel who have responsibility for the preparation and
trial of the action;

(2) In-House Counsel. In-House Counsel of a party specifically
designated in writing by the party whose assistance is reasonably
necessary to the conduct of the litigation and who agree to be bound by
the terms of the order by completing the certification contained in
Attachment A, Acknowledgement of Understanding and Agreement to be
Bound;

(3) Court Reporters and Recorders. Court reporters and recorders
engaged for depositions; and

(4) Experts. Independent experts specially retained by the parties or
counsel for the parties to assist in the preparation and trial of this action or
proceeding. The right of an expert to receive any ATTORNEYS’ EYES
ONLY documents under this subparagraph will be subject to the advance
approval of disclosure to such expert by the producing party or by
permission of the Court. The party seeking approval of disclosure to an
expert must provide the producing party with the name and curriculum
vitae of the proposed individual and an executed copy of the certification
contained in Attachment A, Acknowledgment of Understanding and

Agreement to Be Bound, in advance of providing any ATTORNEYS’
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 7 of 18. PagelD #: 361

{7906433: }

EYES ONLY documents of the producing party to that expert. Any
objection by the producing party to disclosure to an expert receiving any
documents that have been designated ATTORNEYS’ EYES ONLY must
be made in writing within ten (10) business days following receipt of the
identification of the proposed expert, must be made upon counsel’s good
faith belief that disclosure to such expert would threaten the producing
party’s business, and must set forth how disclosure to the proposed
recipient would threaten the producing party’s business. Within five (5)
business days after the receipt of such writing, the party seeking approval
of disclosure to the independent expert shall inform the producing party
whether it intends to proceed with the disclosure to the independent
expert or withdraw its request for approval. If the party seeking approval
does not withdraw its request for approval, the producing party may file a
motion for protective order with the Court ATTORNEYS’ EYES ONLY
documents may be disclosed to an independent expert if no motion for
protective order has been filed by the producing party within ten (10)
business days following receipt of the identification of the independent

expert. Approval of independent experts must not be unreasonably

withheld; and,

(5) Others by Consent. Other persons only by written consent of
the producing party or upon order of the Court and on such conditions as

may be agreed or ordered. All such persons shall execute the certification

 
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 8 of 18. PagelD #: 362

{7906433: }

contained in Attachment A, Acknowledgment of Understanding and

Agreement to Be Bound.

(d) Control of Documents. Counsel for the parties shall take reasonable
and appropriate measures to prevent unauthorized disclosure of documents
designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or
ATTORNEYS’ EYES ONLY pursuant to the terms of this Order. Counsel shall
maintain the originals of the forms signed by persons acknowledging their
obligations under this Order for a period of 1 year after dismissal of the action,
the entry of final judgment and/or the conclusion of any appeals arising
therefrom.

(e) Copies. Prior to production to another party, all copies, electronic
images, duplicates, extracts, summaries or descriptions (hereinafter referred to
collectively as “copies”) of documents designated as CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER under this Order, or any individual
portion of such a document, shall be affixed with the designation
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” if the word
does not already appear on the copy. All such copies shall thereafter be entitled
to the protection of this Order. The term “copies” shall not include indices,
electronic databases or lists of documents provided these indices, electronic
databases or lists do not contain substantial portions or images of the text of
confidential documents or otherwise disclose the substance of the confidential

information contained in thosedocuments.
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 9 of 18. PagelD #: 363

(f) Inadvertent Production. Inadvertent production of any document
or information without a designation of CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY shall be governed

by Fed. R. Evid. 502.

(g) Inadvertent Failure to Designate. An inadvertent failure to
designate a document as Confidential Information does not, standing alone,
waive the right to so designate the document; provided, however, that a failure
to serve a timely Notice of Designation of deposition testimony as required by
this Order, even if inadvertent, waives any protection for deposition
testimony. If a party designates a document as Confidential Information after
it was initially produced, the receiving party, on notification of the
designation, must make a reasonable effort to assure that the document is
treated in accordance with the provisions of this Order. No party shall be
found to have violated this Order for failing to maintain the confidentiality of
material during a time when that material has not been designated
Confidential Information, even where the failure to so designate was
inadvertent and where the material is subsequently designated Confidential
Information.

7. Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or
ATTORNEYS’ EYES ONLY Documents Under Seal. Absent a statute or an order of this
Court, documents may not be filed under seal. See L.R.5.2; Electronic Filing Policies and

Procedures Manual Section 16. Neither this Stipulated Protective Order nor any other sealing

(7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 10 of 18. PagelD #: 364

order constitutes blanket authority to file entire documents under seal. Only confidential
portions of relevant documents are subject to sealing. To the extent that a brief,
‘memorandum or pleading references any document marked as CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY, then the brief,
memorandum or pleading shall refer the Court to the particular exhibit filed under seal
without disclosing the contents of any confidential information. If, however, the confidential
information must be intertwined within the text of the document, a party may timely move
the Court for leave to file both a redacted version for the public docket and an unredacted
version for sealing.

Absent a court-granted exception based upon extraordinary circumstances, any and
all filings made under seal shall be submitted electronically and shall be linked to this
Stipulated Protective Order or other relevant authorizing order. If both redacted and
unredacted versions are being submitted for filing, each version shall be clearly named so
there is no confusion as to why there are two entries on the docket for the same filing.

If the Court has granted an exception to electronic filing, a sealed filing shall be
placed in a sealed envelope marked CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER or ATTORNEYS’ EYES ONLY. The sealed envelope shall display the case
name and number, a designation as to what the document is, the name of the party on
whose behalf it is submitted, and the name of the attorney who has filed the sealed
document. A copy of this Stipulated Protective Order, or other relevant authorizing order,

shall be included in the sealed envelope.

Any and all documents that may have been subject to sealing during discovery or

{7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 11 of 18. PagelD #: 365

motion practice will not enjoy a protected or confidential designation if the matter comes
on for hearing, argument, or trial in the courtroom. The hearing, argument, or trial will be
public in all respects.

8. Challenges by a Party to Designation as Confidential. Any
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES
ONLY designation is subject to challenge by any party or non- party with standing to
object (hereafter “party”). Before filing any motions or objections to a confidentiality
designation with the Court, the objecting party shall have an obligation to meet and confer
in a good faith effort to resolve the objection by agreement. If agreement is reached
confirming or waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or
ATTORNEYS’ EYES ONLY designation as to any documents subject to the objection,
the designating party shall serve on all parties a notice specifying the documents and the
nature of the agreement.

9. Action by the Court. Applications to the Court for an order relating to any
documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or
ATTORNEYS’ EYES ONLY shall be by motion under Local Rule 7.1 and any other
procedures set forth in the presiding judge’s standing orders or other relevant orders.
Nothing in this Order or any action or agreement of a party under this Order limits the
Court’s power to make any orders that may be appropriate with respect to the use and

disclosure of any documents produced or use in discovery or at trial.

10. Use of Confidential Documents or Information at Trial. All trials are open to

the public. Absent order of the Court, there will be no restrictions on the use of any

{7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 12 of 18. PagelD #: 366

document that may be introduced by any party during the trial. If a party intends to present
at trial CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’
EYES ONLY documents or information derived therefrom, such party shall provide
advance notice to the other party at least five (5) days before the commencement of trial by
identifying the documents or information at issue as specifically as possible (i.e., by Bates
number, page range, deposition transcript lines, etc.) without divulging the actual
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES
ONLY documents or information. The Court may thereafter make such orders as are
necessary to govern the use of such documents or information at trial.
11. Obligations on Conclusion of Litigation.

(a) Order Remains in Effect. Unless otherwise agreed or ordered,
this Order shall remain in force after dismissal or entry of final judgment not
subjectto further appeal.

(b) Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER or ATTORNEYS’ EYES ONLY Documents. Within thirty days
after dismissal or entry of final judgment not subject to further appeal, all
documents treated as CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER or ATTORNEYS’ EYES ONLY under this Order, including copies
as defined in J 6(e), shall be returned to the producing party unless: (1) the
document has been offered into evidence or filed without restriction as to
disclosure; (2) the parties agree to destruction in lieu of return; or (3) as to
documents bearing the notations, summations, or other mental impressions of

{7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 13 of 18. PagelD #: 367

the receiving party, that party elects to destroy the documents and certifies to
the producing party that it has done so. Notwithstanding the above
requirements to return or destroy documents, counsel may retain attorney
work product, including an index which refers or relates to information
designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or
ATTORNEYS’ EYES ONLY, so long as that work product does not
duplicate verbatim substantial portions of the text or images of confidential
documents. This work product shall continue to be CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY
under this Order. An attorney may use his or her work product in a
subsequent litigation provided that its use does not disclose or use
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or
ATTORNEYS’ EYES ONLY documents.

(c) Return of Documents Filed under Seal. After dismissal or entry of
final judgment not subject to further appeal, the Clerk may elect to return to
counsel for the parties or, after notice, destroy documents filed or offered at trial
under seal or otherwise restricted by the Court as to disclosure.

12. Outside Counsel’s Advice. Nothing in this Order shall prevent or otherwise
restrict outside counsel from rendering advice to their clients and, in the course thereof,
relying generally on examination of documents protected under this Order; provided,
however, that in rendering such advice and otherwise communicating with such clients,
counsel shall not make specific disclosure of any item so designated except pursuant to the

(7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 14 of 18. PagelD #: 368

provisions of this Order.

13. Order Subject to Modification. This Order shall be subject to modification by
the Court on its own motion or on motion of a party or any other person with standing
concerning the subject matter. Motions to modify this Order shall be served and filed
under Local Rule 7.1 and the presiding judge’s standing orders or other relevant orders.

14.No Prior Judicial Determination. This Order is entered based on the
representations and agreements of the parties and for the purpose of facilitating discovery.
Nothing herein shall be construed or presented as a judicial determination that any
documents or information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER or ATTORNEYS’ EYES ONLY by counsel or the parties is subject to protection
under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

15. Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by

So Ordered. Une
Dated: hud 34 1o( 4 f

USS. District J udge fons C. Nugent

its terms.

(7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 15 of 18. PagelD #: 369

WE SO MOVE/STIPULATE

and agree to abide by the
terms of this Order

s/Mark J. Masterson
Counsel for Plaintiff
Endless River Technologies LLC

David T. Movius (OH 0070132)
dmovius@mcedonaldhopkins.com

Mark J. Masterson (OH 0086395)
mmasterson@medonaldhopkins.com
MCDONALD HOPKINS LLC

600 Superior Avenue, East, Ste. 2100
Cleveland, Ohio 44114

t 216.348.5400 | f216.348.5474

/s Tonya G, Newman (with consent)

Counsel for Defendant
Trans Union LLC

Tonya G. Newman (admitted pro hac vice)
Jason Frye (admitted pro hac vice)

NEAL, GERBER & EISENBERG LLP
Two North LaSalle Street, Suite 1700
Chicago, Illinois 60602-3801

Phone: (312) 269-8000

Fax: (312) 269-1747

thewman@nge.com

jfrye@nge.com

{7906433: }

2/8/2019
DATE

2/8/2019
DATE

Courtenay Youngblood Jalics
TUCKER ELLIS LLP

950 Main Avenue, Suite 100
Cleveland, Ohio 44113

Phone: (216) 696-4362

Fax: (216) 592-5009
courtenay.youngblood@tuckerellis.com
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 16 of 18. PagelD #: 370

Certificate of Service
I certify that on February 8, 2019, I electronically filed, the foregoing “The Parties’
Stipulated Protective Order”. All parties and counsel of record will receive notice and service

of this document through the Court’s CM/ECF electronic filing system and via email to:

Tonya G. Newman (admitted pro hac vice) Courtenay Youngblood Jalics

Jason Frye (admitted pro hac vice) TUCKER ELLIS LLP

NEAL, GERBER & EISENBERG LLP 950 Main Avenue, Suite 100

Two North LaSalle Street, Suite 1700 Cleveland, Ohio 44113

Chicago, Illinois 60602-3801 Phone: (216) 696-4362

Phone: (312) 269-8000 Fax: (216) 592-5009

Fax: (312) 269-1747 courtenay.youngblood@tuckerellis.com
tnewman@nge.com

jfrye@nge.com

Mark J. Masterson
Counsel for Endless River Technologies LLC

£7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 17 of 18. PagelD #: 371

ATTACHMENT A

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DISTRICT
Endless River Technologies LLC, ) Case No. 1:18-cv-00936
)
Plaintiff, ) Judge Donald C. Nugent
)
vs. )
)
Trans Union LLC, )
)
Defendant. )
ACKNOWLEDGMENT AND
AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Protective Order dated

February 8, 2019 in the above-captioned action and attached hereto, understands the terms
thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of
the United States District Court for the Northern District of Ohio, Eastern Division in
matters relating to the Protective Order and understands that the terms of the Protective
Order obligate him/her to use documents designated CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER or ATTORNEYS’-EYES ONLY in accordance with the Order
solely for the purposes of the above-captioned action, and not to disclose any such documents

or information derived directly therefrom to any other person, firm orconcern.

(7906433: }
Case: 1:18-cv-00936-DCN Doc #: 38 Filed: 04/30/19 18 of 18. PagelD #: 372

The undersigned acknowledges that violation of the Protective Order may result in
penalties for contempt of court.

Name:

 

Job Title:

 

Employer:

 

Business Address:

 

 

 

Date:

 

Signature

024079.6025:28918760.3

{7906433: }
